Case 8:18-cV-00813-C.]C-KES Document 72-11 Filed 12/31/18 Page 1 of 5 Page |D #:547

EXHIBIT K

Case 8:18-cV-00813-C.]C-KES Document 72-11 Filed 12/31/18 Page 2 of 5 Page |D #:548

AO 88A (Rev. 02/|4) Subpoena to Tesli|'y at a Deposition in n Civil Aclion

UNITED STATES DISTRICT COURT

for the

Central District of Califomia

SECUR|T|ES AND EXCHANGE COMM|SS|ON,
Plaimijf
v.
PREM|ER HOLD|NG COPRORATION, et al.,

 

Civil Action No. 18-00813-CjC-k65

 

\_/V\_/\_/V\./

Defendam
SUBPOENA TO TESTIFY AT A DEPOS|TION lN A CIVIL ACTION

To: Premier Ho|ding Corp.

 

(Name of person to whom this subpoena is directed)

E{ Testimony.' YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment

 

See Attachment A
place; Securities and Exchange Commlssion Date and Time:
444 South F|owers Street Suite 900
, 1 : . .
Los Ange'es' CA 90071 October 18, 2018, 0 00 a m

 

 

 

The deposition will be recorded by this method: audio and/O\’ Vide°tape» and SfenOQraPhiC recording

 

 

Cl Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached - Ru|e 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

 

 

CLERK OF COURT
OR
/s/ Bennett E|lenbogen
Signalure of C Ierlc or Deputy Clerk Atlorney 's signalure
The name, address, e-mail address, and telephone number of the attorney representing (name afparry) S~E-C-

, who issues or requests this subpoena, are:
Bennett E|lenbogen, S.E.C., 200 Vesey Street, Suite 400, New York, NY 10281, E|lenbogenb@sec.gov, (212) 336-0062

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
tria|, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 8:18-cV-00813-C.]C-KES Document 72-11 Filed 12/31/18 Page 3 of 5 Page |D #:549

AO 88A (Rev. 02/|4) Subpoena lo Testify ata Deposition in a Civil Action (Page 2)

Civil Action No. 18'00313'Cl0'k95

PROOF OF SERVlCE
( T his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name of individual and rizle, if any)
On (date)

 

CI l served the subpoena by delivering a copy to the named individual as follows:

 

 

 

on (dale) ; or

D I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
$

My fees are $ for travel and $ for services, for a total of $ 0.00

l declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server 's address

Additional information regarding attempted service, etc.:

Case 8:18-cv-00813-C.]C-KES Document 72-11 Filed 12/31/18 Page 4 of 5 Page |D #:550

AO 88A (Rev. 02/|4) Subpoena to Testif`y at a Deposition in a Civil Action (Page 3)
Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Ef'fective 12/1/13)

(c) Place of Compliance.

(l) For n Trirrl, Herrrirrg, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where tlte person resides, is cmployed, or regularly
transacts business in person, if the person
(i) is a party or a party’s oflicer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For 0ther Discovery. A subpoena may command:

(A) production ofdocuments, electronically stored information, or
tangible things at a place within |00 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of` premises at the premises to be inspected

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoidr'rrg Undue Burden or Expense; Sarrctiorrs. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction_which may include
lost earnings and reasonable attomey’s fees-on a party or attorney who
fails to comply.

(2) Command to Produce M¢rterials or Permr't lrrspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection ofprcmises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objeclions. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all ofthe materials or to inspecting the premises-or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. l f an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the sewing party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modrffying a Subpoemr.

(A) When Required. On timely motion, the court f`or the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Ru|e 45(c);

(iii) requires disclosure of` privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permr'tled. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential researc|t, dcvelopment,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Speci/§)ing Conditions as an Ailernative. ln the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding to a Subpoena.

(l) Prodrrcirrg Documerrts or Electrorrically Stored Informrrriort. Tlrese
procedures apply to producing documents or electronically stored
information:

(A) Docnments. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Formfor Producing Electronically Stored information Not Specijied.
lfa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or f`onns.

(C) Electranically Stored Injbrmation Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) inaccessible Electronically Stored lnjbrmation. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of` undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. lf that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Clar'ming Prr`vr`lege or Prateclion.

(A) Information Withheid. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) lnjbrmarion Produced. lf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. Alier being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information ifthe party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of` the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contem pt.

The court for the district where compliance is required_and also, after a
motion is transferred, the issuing court-may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 

Case 8:18-cV-00813-C.]C-KES Document 72-11 Filed 12/31/18 Page 5 of 5 Page |D #:551

ATTACHMENT A
SCOPE OF TEST|MONY
Pursuant to Fed. R. Civ, Pro. 30(b)(6), identify and produce witness(es) who can testify to the following:

Knowledge of Premier Holding Corp.'s production of documents: (1) in response to the Security and
Exchange Commission's various subpoenas and other requests for documents propounded during the
investigation; and (2) in response to the Security and Exchange Commission's subpoena for documents
propounded during this litigation.

